              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,                                  CIVIL ACTION
        Plaintiff,

             v.                                          N0.18-5019

ALLSTATE INSURANCE COMPANY,
        Defendant.

                               MEMORANDUM

I.    Introduction

      Before the Court is Plaintiffs Motion to Correct Case Title and Caption

(ECF No. 21) and Defendant's Response in Opposition (ECF No. 22).

II.   Background & Discussion

      On November 19, 2018, Plaintiff filed a civil action complaint naming

Allstate Insurance Company as the sole defendant. ECF No. 2. The Court entered

an order dated November 21, 2018, requiring Plaintiff to comply with certain

requirements before proceeding with the case or the case would be dismissed

without prejudice for failure to prosecute. ECF No. 7. On December 10, 2018,

Plaintiff filed an Amended Complaint naming as defendants Allstate Insurance

Company, Allstate representatives Clare Erksine and Tyron Murry, and U.S.

Forensic, LLC. ECF No. 10. On December 13, 2018, the Court issued an Order

dismissing Plaintiffs Amended Complaint without prejudice for lack of subject

matter jurisdiction. ECF No. 12. As per the Court's accompanying memorandum,
                                        1
it appeared from the Amended Complaint that Plaintiff is likely a citizen of

Pennsylvania and Plaintiff alleged that Allstate has offices in Texas, that Murry

and Erskine are employed by Allstate at an office in Philadelphia, and that U.S.

Forensics, LLC has an office in Louisiana. ECF No. 11 at pg. 5. Thus, as Plaintiff

"Nguyen ha[ d] not satisfied his initial burden of pleading a basis for subject matter

jurisdiction" because "those allegations did not reveal the Defendants' citizenship

for purposes of plausibly establishing diversity[,]" the Court dismissed the

Amended Complaint, but allowed Plaintiff to file a second amended complaint. Id.

       On January 16, 2019, after the Court granted Plaintiffs Motion for

Extension of Time to File Reamended Complaint, ECF Nos. 13 & 14, Plaintiff

filed a Second Amended Complaint. ECF No. 15. Like the original Complaint,

the Second Amended Complaint listed Allstate Insurance Company as the sole

defendant. ECF No. 15. The Court decided that Plaintiff could proceed on the

state law claims in the Second Amended Complaint because "it omits the

individual Defendants, naming only Allstate as Defendant, and clarifies that

Nguyen is a citizen of Pennsylvania." ECF No. 16 at fn. 1. The Court further

noted that even though Plaintiff had failed to allege Allstate's state of

incorporation or location of its principal place of business, "[i]n light of Nguyen's

pro se status and the fact that Allstate has the ability to move for dismissal of this

case in the event it is a Pennsylvania citizen, the Court will direct service at this


                                            2
time." Id.

       On February 7, 2019, Plaintiff filed a Motion to Correct Case Title and

Caption alleging that a "clerical error" lead to the failure to list all of the

Defendants named in the "original 42 USDC § 1983 CIVIL COMPLAINT

FORM" in the Second Amended Complaint. ECF No. 21 at i-f 1. Plaintiff now

seeks to "correct the clerical error" and list the following parties as defendants:

Allstate Insurance Company; Allstate Group Claims/Claims Great Lakes Northeast

Pennsylvania; Brian M. Ciampitti, P.E.; Clare Erskine; Michael Chesterman;

Tyron Murry; et al. Id. at i-f 2. Plaintiff concedes that Ciampitti, Erskine,

Chesterman, and Murry are citizens of Pennsylvania. Id.       at~   3. Thus, the addition

of these defendants would destroy the Court's subject matter jurisdiction over this

matter. Accordingly, Plaintiffs Motion to Correct Case Title and Caption is

denied. Should Plaintiff choose to close this matter in this Court and refile his

claims in a court having subject matter jurisdiction over this matter with the

additional named defendants listed in Plaintiffs Motion to Correct Case Title and

Caption, Plaintiff is in no way restricted from doing so.

III.   Conclusion

       For the foregoing reasons, Plaintiffs Motion to Correct Case Title and

Caption (ECF No. 21) will be denied. An appropriate Order follows.




                                            3
DATED:       BY THE COURT:




             CHAD F. KENNEY,




         4
